Title: To Benjamin Franklin from Peter Collinson, 15 August 1752
From: Collinson, Peter
To: Franklin, Benjamin


Lond Augt. 15: 1752
I had the pleasure of my Dear friend Letter of June 19th: It gives Mee concern for find my Letters Miscarried, for I writ both by Neat Ship and by Mesnard and I keep no Coppys. Indeed what I write generally in a Hurry does not deserve It but there was some things my Friends may be glad to know. In particular there was J. Bartrams Orders and Letters of advice of the Two silver Watches Inclosed in thy Letter which I Deliverd at the Coffeehouse and saw putt in the Bagg.
Our friend Jackson is prepareing his Observation and remarks on thy Curious paper which I will send by first Ship as Here is several to sail this autumn.
It Delights Mee to hear that the Academy goes on so finely. The Proprietors have strong Inclinations to Encourage and support It which must prove of universal Bennefit in every Capacity publick and private.
The Books are getting ready but I am afraid not time enough to Come by this Ship. A few books I send for the L:C: Voltair will please thee.
The Map was very acceptable but pray how happend the place not to be Marked where the State House stands which is a fine Ornamental Building.
Our papers are full of Electrical Experiments. Thou sees a Little Electrical Hint give at Philadelphia has stimulated all Europe. I have not yet got a french Translation. Expect it soone.
In some of my Spring Letters I took some Notice of Mr. Peters Sermon. Is that come to hand?
By Moses Bartram sent parcell Books who I hope is come safe.
Mr. Greenwood has been several times with Mee is a pretty Intelligent young Man. He has promissed to take Care of this pacquet.

By my Friend J. Bartrams Letter of June 17th I hope he has recoverd the Cold that was so severe. I cannot answer his Letter by this Occation. His Clocks &c. will come in the Trunk of books.
Now my Dear friend Farewell
P Collinson
Please to tell J: Bartram that Govr. Shirley has paid for his Seeds. Pray tell J: Bartram to send Mee a Book of his Medicina Britannice for Doc Linnaeus in Sweeden and one for my self.
 Addressed: To  Ben Franklin  Esqr  Pensilvania